             Case 3:18-cv-06582-WHA Document 46 Filed 11/16/18 Page 1 of 2




 1   MILES EHRLICH (Cal. Bar No. 237954)
     miles@ramsey-ehrlich.com
 2   ISMAIL RAMSEY (Bar No. 189820)
     izzy@ramsey-ehrlich.com
 3   AMY E. CRAIG (SBN 269339)
     amy@ramsey-ehrlich.com
 4   KATHARINE KATES (Bar No. 155534)
     katharine@ramsey-ehrlich.com
 5   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 6   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 7   (510) 291-3060 (Fax)
 8   Attorneys for Defendant Rose Lin
 9

10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                   SAN FRANCISCO DIVISION
13

14                                              )       Case No. 3:18-cv-06582-WHA
                                                )
15   GENENTECH, INC.,                           )
                                                )
16                Plaintiff,                    )       NOTICE OF APPEARANCE OF
                                                )       COUNSEL BY KATHARINE KATES
17
           v.                                   )       FOR DEFENDANT ROSE LIN
                                                )
18
     JHL BIOTECH, INC., XANTHE LAM, an          )
     individual, ALLEN LAM, an individual,      )
19
     JAMES QUACH, an individual, RACHO          )
     JORDANOV, an individual, ROSE LIN, an
                                                )
20                                              )
     individual, JOHN CHAN, an individual,      )
21   and DOES 1-50,                             )
                                                )
22                 Defendants.                  )
                                                )
23

24

25         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
26         PLEASE TAKE NOTICE that Katharine A. Kates of Ramsey & Ehrlich LLP
27   hereby enters her appearance as counsel of record on behalf of defendant Rose Lin in the
28
           NOTICE OF APPEARANCE OF COUNSEL BY KATHARINE KATES FOR DEFENDANT ROSE LIN
                                     Case No. 3:18-cv-06582-WHA


                                                    1
             Case 3:18-cv-06582-WHA Document 46 Filed 11/16/18 Page 2 of 2




 1   above-captioned matter, Genentech, Inc., v. JHL Biotech, Inc., Xanthe Lam, Allen Lam,
 2   James Quach, Racho Jordanov, Rose Lin, and John Chan, Case No. 3:18-cv-06582-
 3   WHA.
 4          Miles Ehrlich is lead attorney on the case. Ms. Kates is admitted to practice in the
 5   State of California and before this Court. Rose Lin requests that all notices given or
 6   required to be given and all papers filed or served or required to be served in the above-
 7   captioned matter be directed and served upon counsel at the address below:
 8
            KATHARINE KATES (Bar No. 155534)
 9          katharine@ramsey-ehrlich.com
            RAMSEY & EHRLICH LLP
10          803 Hearst Avenue
            Berkeley, CA 94710
11          (510) 548-3600 (Tel)
            (510) 291-3060 (Fax)
12

13   Dated: November 16, 2018                  Respectfully Submitted,
14                                             RAMSEY & EHRLICH LLP
15                                                    //s//
16                                             KATHARINE KATES
                                               Attorneys for Defendant Rose Lin
17

18

19

20

21

22

23

24

25

26

27

28
           NOTICE OF APPEARANCE OF COUNSEL BY KATHARINE KATES FOR DEFENDANT ROSE LIN
                                     Case No. 3:18-cv-06582-WHA


                                                  2
